Name: Commission Regulation (EEC) No 1227/82 of 18 May 1982 on the arrangements for imports into certain Member States of blouses (category 7) originating in Indonesiag
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 141 /58 Official Journal of the European Communities 20 . 5 . 82 COMMISSION REGULATION (EEC) No 1227/82 of 18 May 1982 on die arrangements for imports into certain Member States of blouses (category 7) originating in Indonesia Whereas the products in question, exported from Indonesia as from 1 January 1982, must be set off against the provisional quantitative limits for 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , HAS ADOPTED THIS REGULATION : Article 1 Importation into certain Member States of the category of products originating in Indonesia specified in the Annex shall be subject to the provisional quantitative limits given therein and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 661 /82 (2), and in particular Articles 11 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into certain Member States of blouses (category 7) originating in Indonesia have exceeded the level referred to in para ­ graph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Indonesia was notified of a request for consultations lastly on 7 May 1982 ; Whereas, by Commission Regulation (EEC) No 3750/81 (3), provisional quantitative limits were already established for imports of these products into certain Member States for 1982 ; Whereas, while awaiting the outcome of the next consultations, it is desirable to make imports of the products in question (category 7) also in the other Member States subject to provisional quantitative limits for the period 1 January to 31 December 1982 ; Whereas, in one Member State, imports of these products (category 7) have been made subject to quan ­ titative limitations for 1982 by Commission Regula ­ tion (EEC) No 662/81 (4) ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; 1 . The products referred to in Article 1 , shipped from Indonesia to the Federal Republic of Germany, Benelux, Italy, Denmark and Greece between 1 January 1982 and the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released subject to the presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place during that period . 2 . Imports of products shipped from Indonesia to the Member States specified in the Annex after the date of entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Indonesia on or after 1 January 1982 and released for free circulation shall be set off against the provisional quantitative limits established for 1982. Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities.(  ) OJ No L 365, 27 . 12. 1978, p . 1 . P) OJ No L 82, 29 . 3 . 1982, p . 1 . (3) OJ No L 374, 30 . 12 . 1981 , p . 11 O OJ No L 69, 14 . 3 . 1981 , p . 16 . It shall apply until 31 December 1982. 20 . 5. 82 Official Journal of the European Communities No L 141 /59 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 7 60.05 Outer garments and other articles, knitted D 1 000 pieces 750 A II b) 4 aa) 22 or crocheted, not elastic or rubberized : BNL 550 33 I 80 44 A. Outer garments and clothing accesso ­ DK 160 55 ries : , GR 7 II . Other 61.02 Women's, girls' and infants' outer B II e) 7 bb) garments : cc) dd) B. Other : 60.05-22 ; Blouses and shirt-blouses , knitted, 23 ; 24 ; 25 crocheted (not elastic or rubberized), or woven, for women, girls and 61.02-78 ; infants , of wool , of cotton or of man ­ 82 ; 84 made textile fibres